UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-4626


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

CHARLES HARGROVE, JR.,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:11-cr-00194-D-3)


Submitted:    March 15, 2013                 Decided:   March 29, 2013


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L.     Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina,     for Appellant.    Thomas G. Walker, United States
Attorney,    Jennifer P. May-Parker, Yvonne V. Watford-McKinney,
Assistant    United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Charles Hargrove, Jr., appeals from his conviction of

conspiracy to possess with intent to distribute 500 grams or

more of cocaine, in violation of 21 U.S.C. § 846 (2006).                       His

sole contention on appeal is that the district court erred in

denying his motion to withdraw his guilty plea.            We affirm.

          We review a district court’s denial of a motion to

withdraw a guilty plea for abuse of discretion.                 United States

v. Battle, 499 F.3d 315, 319 (4th Cir. 2007).                     In order to

withdraw a guilty plea before sentencing, a defendant must show

that a “fair and just reason” supports his request.                      Fed. R.

Crim. P. 11(d)(2)(B).     “[A] ‘fair and just’ reason . . . is one

that essentially challenges . . . the fairness of the Rule 11

proceeding.”     United   States    v.    Lambey,   974    F.2d       1389,   1394

(4th Cir. 1992) (en banc).        The defendant bears the heavy burden

of demonstrating the existence of such a reason.                 United States

v. Thompson-Riviere, 561 F.3d 345, 348 (4th Cir. 2009).

          In    determining   whether      a   defendant        has     met   this

burden,   a    district   court    must    consider       the     six     factors

articulated in United States v. Moore, 931 F.2d 245, 248 (4th

Cir. 1991).    We have reviewed the record in this case and, after

carefully considering the factors described in Moore, conclude

that the district court did not abuse its discretion in denying

Hargrove’s motion to withdraw his plea.

                                     2
                When        conducting         Hargrove’s        plea       colloquy,        the

magistrate judge fully complied with the mandates of Fed. R.

Crim. P. 11, and nothing in the record indicates that Hargrove’s

plea was unknowing or involuntary.                           Further, Hargrove averred

during     his       Rule    11    hearing      that    he     was    satisfied     with    his

appointed         counsel’s         representation.              Such      statements        are

presumed true, and Hargrove has not produced any evidence to

support his bald assertion that his counsel’s assistance was

deficient.           Blackledge v. Allison, 431 U.S. 63, 74 (1977); see

Fields v. Attorney Gen., 956 F.2d 1290, 1299 (4th Cir. 1992)

(“Absent        clear       and    convincing        evidence        to   the    contrary,    a

defendant is bound by the representations he makes under oath

during a plea colloquy.”).

                Additionally, Hargrove has not asserted his innocence.

Moreover,        Hargrove         did   not    seek     to    withdraw     his    plea   until

roughly seven months after his Rule 11 hearing and two months

after      he    was    appointed         replacement         counsel,     a     considerable

delay.          Moore, 931 F.2d at 248.                      Because Hargrove has also

failed to show that his counsel’s conduct was improper, we find

that the district court correctly concluded that consideration

of   the    first       four      Moore       factors    counseled        against    allowing

Hargrove        to     withdraw         his    plea.         Accordingly,        contrary    to

Hargrove’s suggestion, the district court was not required to

explain with greater specificity the basis for its determination

                                                 3
that allowing withdrawal of Hargrove’s plea would also prejudice

the Government and waste judicial resources.                  See United States

v. Sparks, 67 F.3d 1145, 1154 (4th Cir. 1995) (where a district

court   finds   that    the   first    four   Moore    factors   weigh      against

allowing withdrawal of a plea, the court may “reasonably refrain

from trying to ascertain just how much withdrawal of the plea

would prejudice the government and inconvenience the court”).

           We therefore affirm the district court’s judgment.                   We

dispense   with       oral    argument   because       the    facts   and    legal

conclusions     are    adequately     presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         4